Title: From Bartholomew Dandridge, Jr., to Oliver Wolcott, Jr., 24 June 1795
From: Dandridge, Bartholomew Jr.
To: Wolcott, Oliver Jr.


          
            Wednesday morg [24 June 1795]
          
          B. Dandridge respectfully sends to Mister Wolcott a list of persons who formerly applied for the office of Commissioner of Loans in Delaware State.
          The President wishes Mr Wolcott to enquire of the Senators from the State & Dr Way—which of these characters is thought to be the most suitable for the appointment—in order that it may be laid before the Senate today with some others.
        